Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 1 of 32 PageID# 1



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     NORFOLK DIVISION

RELADYNE RELIABILITY SERVICES                           )
INC. f/k/a CIRCOR RELIABILITY                           )   VERIFIED COMPLAINT
SERVICES COMPANY AND                                    )
CLARUS FLUID INTELLIGENCE, LLC,                         )   CASE NO: ____________________
                                                        )
                        Plaintiffs,                     )   EMERGENCY INJUNCTIVE RELIEF
v.                                                      )   REQUESTED
                                                        )
CHARLES BRONDER,                                        )
                                                        )
                   Defendant.                           )

                                PLAINTIFFS’ VERIFIED COMPLAINT

           Plaintiffs RelaDyne Reliability Services Inc. f/k/a CIRCOR Reliability Services

Company and Clarus Fluid Intelligence, LLC1 (collectively, “RelaDyne” or “Plaintiffs”), by

counsel, respectfully state as follows for their Verified Complaint against Defendant Charles

Bronder (“Mr. Bronder” or “Defendant”):

                                      I.    NATURE OF THE ACTION

           1.      This is a suit to: (a) prevent the unauthorized and wrongful use and disclosure of

RelaDyne’s confidential, proprietary, and/or trade secret information and documents (the

“Confidential Information”) by Mr. Bronder, a former RelaDyne managerial employee, and

those in active concert or participation with him; and (b) to enforce the post-employment

contractual obligations Mr. Bronder has recently admitted he is actively violating, including

duties of non-solicitation, non-competition, and non-disclosure.

           2.      Mr. Bronder was RelaDyne’s Eastern Waterfront Services Manager in charge of

RelaDyne’s East Coast operations. RelaDyne terminated his employment in January 2020 for


1
     Clarus Fluid Intelligence, LLC is a wholly owned subsidiary of RelaDyne. As discussed in paragraph 10 below,
     RelaDyne is the sole member of the LLC.
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 2 of 32 PageID# 2



wrongfully accessing and using confidential pricing information for a purpose other than

RelaDyne business. At the time of his termination, Mr. Bronder was the point man for all of

RelaDyne’s business activities with customers on the East Coast, including RelaDyne’s largest

customer, the U.S. Navy and its contractors (the “U.S. Navy”). RelaDyne invested a substantial

amount of time, money, and resources to provide Mr. Bronder the specialized training and

information necessary to be successful in his role, including providing Mr. Bronder access to the

Confidential Information.

          3.       RelaDyne has recently discovered that, during his employment, Mr. Bronder

repeatedly copied and transferred RelaDyne’s Confidential Information to his personal email

account from a RelaDyne computer. Mr. Bronder is believed to still be in possession of untold

amounts of the Confidential Information that would significantly aid a competitor in unfairly

competing and causing harm to RelaDyne’s business because he has not returned it post-

termination as required by his Employment Agreement—notwithstanding multiple requests by

RelaDyne that he do so. The Confidential Information believed to be in Mr. Bronder’s

possession includes highly confidential master data files and project control procedures (“PCPs”)

developed by RelaDyne specifically for its bids and proposals to the U.S. Navy. RelaDyne

maintains these files in a secure, NIST-compliant2 virtual environment, with access limited to a

select few individuals with a business need to know.

          4.       RelaDyne’s master data files contain detailed pricing and cost information,

scheduling breakdowns, and other sensitive business information specifically used by RelaDyne

to provide flushing services to U.S. Navy warships. PCPs are similarly highly confidential

2
    In 2014, the National Institute of Standards and Technology or “NIST” developed a cybersecurity framework that
    has become the industry standard. The framework consists of cybersecurity industry standards and best practices
    designed to help a company like RelaDyne manage and reduce cybersecurity risk. RelaDyne’s Confidential
    Information is maintained in a specially designated, NIST-compliant virtual environment that limits access to only
    authorized users.

                                                           2
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 3 of 32 PageID# 3



documents developed by RelaDyne and contain its engineering protocols for flushing services on

U.S. Navy warships. For national security reasons, the PCP in particular must be transmitted

only for authorized purposes with respect to work with the U.S. Navy. Nevertheless, Mr.

Bronder transferred the PCP to his personal email account three months before his termination.

RelaDyne thus reasonably believes that Mr. Bronder has unlawfully retained the PCP to avoid

the significant time and expense necessary to prepare such materials and to use the PCP to

unfairly compete with RelaDyne.

       5.     As his admissions below demonstrate, RelaDyne recently learned from Mr.

Bronder himself that he is violating his post-employment restrictions and plans to inflict

significant damage upon RelaDyne’s business. Specifically, on June 13, 2020, Mr. Bronder

initiated a call with RelaDyne’s Director of Finance. During the call, Mr. Bronder boasted about

his new competitive employment with Accurate Marine and “total control” of operations with a

joint venture, United Mechanical & Flushing Specialists, LLC (“UMFS”), of which Accurate

Marine is a member. Mr. Bronder admitted that his new role was directly competitive with his

position at RelaDyne. Mr. Bronder stated that UMFS had bought all of the necessary equipment

to provide, and that he would directly manage, flushing services, one of the primary services Mr.

Bronder was specially trained by RelaDyne to provide to RelaDyne’s customers.

       6.     Mr. Bronder outlined to RelaDyne’s Director of Finance the specific ways he

intended to harm RelaDyne’s business, primarily by soliciting and retaining RelaDyne’s

employees and customers. Mr. Bronder explicitly mentioned that RelaDyne would lose several

technicians. Mr. Bronder has already made good on this threat, as RelaDyne currently has only

one local technician in Virginia, down from approximately ten when Mr. Bronder was still

employed. Mr. Bronder also boasted that because he would be working with the same customers



                                               3
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 4 of 32 PageID# 4



as RelaDyne, he would be in a position to schedule jobs ahead of RelaDyne, and that he would

use his competitive position to cause scheduling delays and other business disruptions for

RelaDyne. Mr. Bronder was fully aware that by going after RelaDyne’s technicians he would

cause RelaDyne to rely more on workers from other parts of the country to complete flushing

jobs. Thus, he knows that any delays he causes RelaDyne to incur in the performance of projects

will inflict thousands of dollars per day in damages, as well as incalculable damage to

RelaDyne’s goodwill, reputation with customers, and ability to schedule future projects.

       7.     Based on the documentary evidence, it is clear that, as he threatened to do, Mr.

Bronder had already put into action his plan to take away RelaDyne’s customers. Attached as

Exhibit 1 are various Requests for Quotation (“RFQ”) from RelaDyne customers that Mr.

Bronder serviced during his employment. In each of the RFQs, Mr. Bronder is listed as the point

of contact for UMFS and/or Accurate Marine—on bids that are in direct competition with those

submitted by RelaDyne.

       8.     Significantly, the RFQs all have bid due dates between June 16, 2020 and July 8,

2020. This means that, at the same time Mr. Bronder made the call to RelaDyne’s Director of

Finance, he would have been putting the finishing touches on some of his new employer’s

competitive bids (the “Competitive Bids”) and preparing other Competitive Bids for upcoming

RFQ submissions. The customers would have no basis to identify Mr. Bronder as the point of

contact for the Competitive Bids using his Accurate Marine email address unless Mr. Bronder or

someone else at UMFS or Accurate Marine had previously communicated Mr. Bronder’s direct

involvement to them and designated him as the point person. Mr. Bronder’s acts of contacting,

soliciting, and attempting to retain business from the U.S. Navy are all explicitly prohibited by




                                                4
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 5 of 32 PageID# 5



his post-employment non-solicitation and non-competition covenants in his Employment

Agreement.

       9.      Based on: (a) Mr. Bronder’s continued possession of the Confidential

Information, which he copied and transferred to himself over many months and years during his

employment with RelaDyne and (b) Mr. Bronder’s refusal to comply with his contractual

obligations to return RelaDyne’s Confidential Information and repeated requests to certify that

he does not possess the Confidential Information, it is likely he has disclosed, is disclosing,

and/or will inevitably continue to disclose it with the admitted intent of causing significant

damage to RelaDyne’s business. Mr. Bronder’s employment by and wrongful conduct on behalf

of Accurate Marine and UMFS put him in position to directly leverage the Confidential

Information in his possession to unfairly compete with and harm RelaDyne’s business.

Injunctive relief is therefore necessary to prevent Mr. Bronder and all those in active concert and

participation with him, including Accurate Marine and UMFS, from carrying out Mr. Bronder’s

plan to cause incalculable damage to RelaDyne.

                                        II.    PARTIES

       10.     Plaintiff RelaDyne Reliability Services Inc. f/k/a CIRCOR Reliability Services

Company is a corporation organized under the laws of the State of Delaware with its principal

place of business at 15150 West Drive, Houston, Texas 77053.

       11.     Plaintiff Clarus Fluid Intelligence, LLC is a limited liability company organized

under the laws of the State of Alaska with its principal place of business at 4300 B Street, Suite

406, Anchorage, Alaska 99503. Its sole member is RelaDyne Reliability Services Inc.

       12.     Defendant Charles Bronder is an individual residing in the Commonwealth of

Virginia. Mr. Bronder may be served at his home located at 2404 Litchfield Way, Virginia



                                                 5
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 6 of 32 PageID# 6



Beach, Virginia 23453 or wherever he may be found. This lawsuit arises out of conduct in which

Mr. Bronder engaged in Virginia as a former employee of RelaDyne Reliability Services Inc.

                             III.   JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

complete diversity of citizenship exists between the Plaintiffs and Defendant and the amount in

controversy is well in excess of $75,000.00, exclusive of interest and costs.

       14.     This Court has subject matter jurisdiction over Counts Five and Eight of this

Complaint pursuant to 28 U.S.C. § 1331 because these claims arise under federal law.

       15.     This Court also has personal jurisdiction over Mr. Bronder because Mr. Bronder

is domiciled and conducts business in the Commonwealth of Virginia.

       16.     Venue is proper in the Eastern District of Virginia under 28 U.S.C. § 1391(b)(1)-

(2), as Mr. Bronder lives in and worked for RelaDyne in this judicial district and engaged in

much of the unlawful conduct described below in this judicial district. Thus, this is the judicial

district where a substantial part of the events giving rise to this Complaint occurred.

       17.     Venue is further proper in the Norfolk Division of the Eastern District of Virginia,

consistent with Local Civil Rule 3, because it encompasses the City of Virginia Beach, where

Mr. Bronder resides, as well as the City of Norfolk, where RelaDyne’s facilities in the

Commonwealth are located and a substantial part of the events giving rise to this Complaint

occurred.

                              IV.     FACTUAL BACKGROUND

               A.      RelaDyne Is a Leading Provider and Innovator in the Naval Technical
                       Services Industry.

       18.     RelaDyne is in the business of manufacturing, selling, distributing, maintaining,

and servicing oil mist lubrication equipment and/or thermojet oil purifiers (and their parts,


                                                 6
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 7 of 32 PageID# 7



accessories, and services), as well as the provision of high-velocity oil flushing, chemical

cleaning, varnish mitigation, and mobile oil reclamation services worldwide (the “Business”).

       19.    RelaDyne’s Comprehensive Monitored Flush® (CMF), just one aspect of

RelaDyne’s Business, is recognized as the gold standard throughout the industry. RelaDyne’s

history as an innovator and reputation for excellence are the product of decades of hard work,

tireless effort, and investment in its business, technology, and employees, engendering

significant goodwill with RelaDyne’s customers.

       20.    RelaDyne’s primary customers are naval and commercial vessels, with

RelaDyne’s largest customer being the U.S. Navy. To service those customers, RelaDyne

maintains a highly proprietary collection of Confidential Information that supports its

employees’ performance of the Business. The Confidential Information is housed in a NIST-

compliant virtual environment. Direct access to the environment is restricted to a select few

employees with a business need to know.

              B.      Every Position Mr. Bronder Had at RelaDyne Involved Increased
                      Training, Responsibility, and Access to Confidential Information.

       21.    Mr. Bronder was hired as a Technician by Clarus Fluid Intelligence, LLC

(“Clarus”) in 2011. Clarus is now a wholly owned subsidiary of RelaDyne. Before his

employment, Mr. Bronder’s only prior employment was as a mechanic for the United States

Navy, primarily working on mechanical systems aboard U.S. naval vessels. When he joined

Clarus, he therefore had no experience with the flushing services aspect of the naval technical

services industry and gained all of the technical skills and specialized knowledge needed to

perform flushing services from Clarus and its successors.

       22.    Throughout his employment, Mr. Bronder was trained to perform numerous

aspects of the Business and was exposed to increasing amounts of Confidential Information, as


                                               7
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 8 of 32 PageID# 8



needed. The Confidential Information to which Mr. Bronder was exposed includes, but is not

limited to, the proprietary processes, technologies, equipment and components specially

designed by RelaDyne to ensure optimal transportation and performance in confined spaces,

such as aboard U.S. Navy vessels.

       23.     As his knowledge grew through specialized training and exposure to the

Confidential Information, Mr. Bronder was promoted to a Project Manager/Senior Project Lead.

In this project management role, Mr. Bronder directed crews of employees in the performance of

the Business and developed goodwill with customers as the point man for communications

during performance of services aboard their vessels. To perform in this role, Mr. Bronder was

given increasing and additional access to the Confidential Information, as needed, to track and

manage project scheduling and tasks and to ensure their proper and timely completion.

       24.     On February 1, 2018, Mr. Bronder was promoted to the role of Eastern Waterfront

Services Manager, a position in which he took on increasing business development and

personnel management responsibilities on top of his project management duties. In this hybrid,

business generation and working-supervisor role, Mr. Bronder became the only management-

level employee in the Virginia office, managing a team of approximately ten (10) project leads,

technicians, and materials coordinators along the Eastern Waterfront. The team that Mr. Bronder

led was key in servicing contracts with the Department of Defense, and in particular the U.S.

Navy. Mr. Bronder was specifically involved in leading the response to request for proposals and

requests for quotations, identifying new and additional services that could be performed, price

quoting, contract negotiating, coordinating payment and discounts, and executing contracts with

customers. Mr. Bronder served in this dual capacity until the time of his termination. All of these

duties required regular access to and use of the Confidential Information.



                                                8
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 9 of 32 PageID# 9



       25.     On or about April 15, 2019, following RelaDyne’s acquisition of Clarus, Mr.

Bronder signed the Employment Agreement (the “Employment Agreement”), continuing in his

role as Eastern Waterfront Services Manager for RelaDyne and continuing to access ever-

increasing amounts of new and updated Confidential Information. To help Mr. Bronder perform

his duties, RelaDyne provided Mr. Bronder with two work computers with direct access to the

NIST-compliant virtual environment. By virtue of his high-level managerial role, Mr. Bronder

was given access to the Confidential Information in the virtual environment pertaining to every

aspect of RelaDyne’s business, its customers, including the U.S. Navy, its prospective customers,

and its employees. More specifically, the Confidential Information to which Mr. Bronder had

access included, but was not limited to, customer, supplier, and partner lists and information,

referral sources, sales and advertising information and techniques, business plans, acquisition

plans, pricing, cost and financial information, equipment designs and schematics, and systems

and methods for performing services—none of which is available to the public or known outside

of RelaDyne.

       26.     Solely through his employment with RelaDyne and its subsidiaries, Mr. Bronder

developed and now possesses selective and specialized skills and abilities regarding the unique

ways in which RelaDyne performs the Business and establishes, maintains, and expands its

relationship with its customers, including the U.S. Navy. Mr. Bronder developed these abilities

specifically through receipt of specialized training and access to RelaDyne’s highly specialized

services and products. By reason of RelaDyne’s investment of time, training, and resources, and

because RelaDyne gave Mr. Bronder exposure to its customers and other business relationships,

Mr. Bronder attained a high level of influence and credibility with RelaDyne’s customers and

other business relationships, and in particular with the U.S. Navy. It is these very relationships



                                                9
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 10 of 32 PageID# 10



that RelaDyne protects by having high-level managers such as Mr. Bronder enter into post-

employment restrictive covenants.

                C.       Mr. Bronder’s Employment Agreement Contains Multiple Valid
                         and Enforceable Post-Employment Restrictive Covenants.

        27.     In exchange for RelaDyne’s provision of Mr. Bronder with continuing

employment, access to the Confidential Information, and opportunities to work with RelaDyne’s

customers, Mr. Bronder entered into the Employment Agreement.3 The Employment Agreement

contains multiple post-employment restrictive covenants—including non-solicitation of

customers, non-solicitation of employees, non-competition, and non-disclosure. All of these

covenants have subsequently been violated by Mr. Bronder.

        28.     Paragraph 5.6 of the Employment Agreement is a non-solicitation covenant that

restricts Mr. Bronder, for a period of two (2) years after his termination, from soliciting

RelaDyne’s customers and employees:




        29.     Of note, this non-solicitation covenant specifically prohibits Mr. Bronder from

contacting, retaining, soliciting, or attempting to solicit (a) RelaDyne’s employees to leave their


3
  RelaDyne has standing to bring claims pertaining to the Employment Agreement because it is the successor in
interest to, and was formerly known as, CIRCOR Reliability Services Company, which is defined as the “Company”
in the Employment Agreement.

                                                     10
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 11 of 32 PageID# 11



employment to go to work for a competitor and (b) RelaDyne’s customers, including the U.S.

Navy, for the purpose of offering such customer products or services that are the same as, similar

to, or compete with RelaDyne’s products and services. As discussed below, RelaDyne recently

learned that Mr. Bronder is in violation of both of these provisions of the non-solicitation

covenant.

       30.     Paragraph 5.5 of the Employment Agreement is a non-compete covenant that

restricts Mr. Bronder, for a period of two (2) years after his termination, from competing with

RelaDyne by working for a competitor engaged in the Business:




       31.     As discussed below, Mr. Bronder’s admitted employment with one of RelaDyne’s

direct competitors, in a substantially identical job servicing primarily the same customers,

constitutes a clear violation of this non-competition covenant.




                                                11
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 12 of 32 PageID# 12



       32.     Paragraph 5.1 of the Employment Agreement is a confidentiality and non-

disclosure covenant that prohibits Mr. Bronder from disclosing the Confidential Information

after his employment with RelaDyne ends:




       33.     This confidentiality and non-disclosure covenant expressly defines the

Confidential Information to include information concerning the business and affairs of RelaDyne

and all entities that are directly or indirectly controlled by RelaDyne, including Clarus. Based on

the conduct described below, RelaDyne has reason to believe Mr. Bronder has violated, is

violating, or inevitably will violate this confidentiality and non-disclosure covenant in the course

of his employment with Accurate Marine.

       34.     Finally, Paragraph 5.2 of the Employment Agreement is a return of Confidential

Information covenant that requires Mr. Bronder to return RelaDyne’s Confidential Information

in his possession immediately after his employment with RelaDyne ends:




       35.     Notably, this covenant contains a requirement that Mr. Bronder certify in writing

that he has not retained originals, copies, or abstracts of any Confidential Information. As

                                                12
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 13 of 32 PageID# 13



discussed below, Mr. Bronder did not provide this certification immediately after his

employment ended, as he was required to do by the Employment Agreement. He also has not

provided such written assurances in response to multiple requests from RelaDyne that he do so.

               D.      RelaDyne Terminated Mr. Bronder’s Employment for Accessing
                       Confidential Information for Purposes Unrelated to Its Business.

       36.     RelaDyne terminated Mr. Bronder’s employment on January 7, 2020, after it was

discovered that Mr. Bronder was accessing and manipulating certain of RelaDyne’s Confidential

Information for a purpose unrelated to RelaDyne business. Specifically, a RelaDyne employee

observed that on one of Mr. Bronder’s work computers, Mr. Bronder had manipulated one of

RelaDyne’s pricing tools used to prepare bids for projects with customers, including changing

the logo on the pricing tool to reflect a different company’s name. Mr. Bronder’s engagement in

these activities did not serve or further RelaDyne’s business interests.

       37.     When confronted about this conduct by his manager and a member of the human

resources department, Mr. Bronder claimed that he was merely “playing with logos.” Tellingly,

during that conversation, Mr. Bronder did not deny that he was planning to go into business

either for himself or with one of RelaDyne’s competitors, which was obviously his intention and

is exactly what he has since done.

       38.     Therefore, on January 14, 2020, RelaDyne sent Mr. Bronder a letter reminding

him of his post-employment obligations, including his covenant not to compete, not to solicit

RelaDyne’s customers or employees, and not to disclose the Confidential Information. Mr.

Bronder never responded to this letter.




                                                 13
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 14 of 32 PageID# 14



               E.     The Global Coronavirus Pandemic Obscured the Extent of
                      Mr. Bronder’s Wrongful Competitive Activities Until Recently.

        39.    In the days and weeks following Mr. Bronder’s termination, RelaDyne remained

concerned that Mr. Bronder would go into business for himself or with a competitor to unfairly

compete with RelaDyne.

        40.    Shortly after his termination, however, the coronavirus pandemic rapidly spread

across the U.S. and globally, causing significant business interruptions and disrupting the flow of

information from the industry that would have alerted RelaDyne to Mr. Bronder’s competitive

activities.

        41.    It was not until June 13, 2020 that RelaDyne learned from Mr. Bronder himself,

in a call he made to RelaDyne’s Director of Finance, that he was working for a direct competitor

and soliciting RelaDyne’s customers and employees in violation of his non-solicitation and non-

competition restrictive covenants. Mr. Bronder admitted that his new role was directly

competitive with his former position at RelaDyne, stating that UMFS had bought all of the

necessary equipment to provide, and that he would directly manage, flushing services, one of the

primary services Mr. Bronder was specially trained to provide to RelaDyne’s customers.

        42.    Mr. Bronder also outlined the specific ways in which he intended to harm

RelaDyne’s business, primarily by soliciting and retaining RelaDyne’s employees and

customers. Mr. Bronder explicitly referenced the decrease in the number of technicians on

RelaDyne’s staff, all of whom he had previously managed at RelaDyne but contractually agreed

not to solicit. RelaDyne currently has one local technician, down from approximately ten local

technicians at the time of Mr. Bronder’s termination. Mr. Bronder was aware that the loss of

technicians in Virginia would force RelaDyne to source technicians from its operations in other

parts of the country, increasing its costs and slowing down its service to customers.


                                                14
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 15 of 32 PageID# 15



       43.     With his intimate knowledge of RelaDyne’s business operations, and because he

is employed in a competitive position servicing the exact same customers as RelaDyne, Mr.

Bronder also threatened to manipulate the project completion dates for Accurate Marine and

UMFS jobs to disrupt RelaDyne’s business operations. Specifically, Mr. Bronder stated that he

would cause delays on Accurate Marine and/or UMFS projects, which would delay the start of

RelaDyne’s subsequent projects aboard those same vessels, causing significant scheduling

problems and unforeseen delay. This would, in turn, cause thousands of dollars per day in actual

damages (which damages Mr. Bronder knew would be heightened by the loss of local

technicians and the cost to supply technicians from other parts of the country), and would cause

incalculable damage to RelaDyne’s goodwill, reputation with customers, and ability to schedule

and take on future projects.

       44.     True to his word, RelaDyne began to see Mr. Bronder listed as the point of

contact for UMFS and Accurate Marine (on his new work email), along with RelaDyne

employees and other prospective bidders, on the same Requests for Quotation (RFQ) for the

same services contracts for the U.S. Navy. Attached as Exhibit 1 are various Requests for

Quotation (“RFQ”) from RelaDyne customers that Mr. Bronder serviced during his employment.

In each of the RFQs, Mr. Bronder is listed as the point of contact for UMFS and/or Accurate

Marine—in direct competition with RelaDyne.

       45.     The RFQs all have bid due dates between June 16, 2020 and July 8, 2020,

meaning that—at the time Mr. Bronder made the call to RelaDyne’s Director of Finance—he

would have been finalizing some Competitive Bids and preparing others for upcoming RFQ

submissions. The customers would have no reason to list Mr. Bronder as the point of contact for

Accurate Marine and/or UMFS using his Accurate Marine email address unless Mr. Bronder or



                                              15
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 16 of 32 PageID# 16



someone else at UMFS or Accurate Marine had previously communicated Mr. Bronder’s contact

information to them and designated him as the point person. Mr. Bronder’s acts of contacting,

soliciting, and attempting to retain business from the U.S. Navy are all explicitly prohibited by

his post-employment non-solicitation and non-competition covenants in his Employment

Agreement with RelaDyne.

              F.      Mr. Bronder Failed to Provide Requested Assurances That
                      He Would Honor His Contractual Obligations to RelaDyne.

       46.    On June 24, 2020, RelaDyne, through counsel, sent Mr. Bronder and UMFS a

cease-and-desist letter requesting several written assurances that Mr. Bronder would honor his

post-employment restrictive covenants. Specifically, RelaDyne requested that Mr. Bronder and

UMFS confirm that Mr. Bronder did not possess (or would return) and would not use

RelaDyne’s Confidential Information. RelaDyne also requested that Mr. Bronder and UMFS

confirm that Mr. Bronder would not unfairly compete and solicit RelaDyne’s customers and

employees.

       47.    On June 29, 2020, RelaDyne received a written response from counsel for Mr.

Bronder and UMFS. Mr. Bronder’s counsel, apparently unaware of his client’s prior admissions

to RelaDyne’s Director of Finance, denied that Mr. Bronder was competing with RelaDyne,

soliciting RelaDyne’s customers and employees, or using the Confidential Information. Mr.

Bronder’s counsel confirmed, however, that Mr. Bronder is working for Accurate Marine, one of

RelaDyne’s direct competitors. No written assurances, as requested, were provided by Mr.

Bronder or UMFS. In subsequent telephone conversations, Mr. Bronder’s counsel suggested Mr.

Bronder’s role with Accurate Marine was strictly operational, but the evidence proves otherwise.

       48.    RelaDyne responded on July 1, 2020, alerting Mr. Bronder’s counsel that it had

evidence of Mr. Bronder’s involvement on behalf of Accurate Marine and/or UMFS in specific


                                               16
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 17 of 32 PageID# 17



bids for services with the U.S. Navy, in direct competition with RelaDyne. RelaDyne requested,

for a second time, that Mr. Bronder and UMFS provide the requested written assurances. No

such assurances were provided. Not surprisingly, Mr. Bronder’s counsel ceased communicating

with RelaDyne’s counsel on or about Wednesday, July 8, 2020, at the same time the most recent

Competitive Bid was due for submission to the U.S. Navy. All of these communications are

attached as Exhibit 2.

               G.        RelaDyne’s Forensic Investigation Revealed Mr. Bronder’s
                         Acts of Misappropriation and Plans to Unfairly Compete.

       49.     Thereafter, a forensic review of the computers that Mr. Bronder used during his

employment with RelaDyne uncovered evidence that Mr. Bronder repeatedly and intentionally

caused RelaDyne’s Confidential Information to be transferred or copied to his personal Gmail

account in the months before his termination. In just one example, on or about September 10,

2019, Mr. Bronder transferred a PCP, curated and developed by RelaDyne for conducting

business with the U.S. Navy, from his RelaDyne email account to his personal Gmail account.

The PCP contains RelaDyne’s engineering protocols and procedures with respect to how

RelaDyne performs flushing services (one aspect of the Business) on a warship for the U.S.

Navy. PCPs are highly confidential, containing sensitive and proprietary information about the

infrastructure of U.S. naval vessels. Thus, for national security reasons, PCPs must be

transmitted only for authorized purposes with respect to work with the U.S. Navy. In another

example, Mr. Bronder blind copied his personal email on a business communication, thereby

knowingly acquiring a copy of a master project file. That file contained detailed pricing and cost

information, scheduling breakdowns, and other sensitive business information relevant to the

provision of flushing services to U.S. Navy warships.




                                               17
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 18 of 32 PageID# 18



        50.     The very fact that Mr. Bronder accessed his RelaDyne computer to transfer the

PCP and master project file to his personal email account belies any argument that Mr. Bronder

was performing RelaDyne business by transferring Confidential Information to his personal

possession. Instead, it shows that—for many months before his termination—Mr. Bronder was

misusing RelaDyne’s computer and computer systems to actively curate a library of RelaDyne’s

Confidential Information in preparation to compete with RelaDyne and, as Mr. Bronder now

admits, to cause significant damage to RelaDyne’s business.

                                V.      CAUSES OF ACTION

                                       COUNT ONE:
              (Breach of Contract: Non-Solicitation of Customers and Employees)

        51.     RelaDyne repeats and re-alleges each and every allegation set forth above as if

fully set forth herein.

        52.     Among other duties, the Employment Agreement imposes on Mr. Bronder certain

restrictions with respect to solicitation of RelaDyne’s customers and employees for a period of

two years following his termination of employment, as set forth in paragraph 5.6 of the

Employment Agreement.

        53.     The non-solicitation covenant in paragraph 5.6 of the Employment Agreement is

valid and enforceable.

        54.     Mr. Bronder was terminated on January 7, 2020.

        55.     In June 2020, a mere six months later, RelaDyne learned that Mr. Bronder was

actively soliciting RelaDyne’s customers, including but not limited to the U.S. Navy, in

competition for the same business for which RelaDyne was submitting bids.




                                               18
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 19 of 32 PageID# 19



         56.    RelaDyne has also learned that Mr. Bronder solicited at least one former

RelaDyne employee whom Mr. Bronder managed during his employment with RelaDyne has left

RelaDyne to go work with Mr. Bronder at Accurate Marine and/or UMFS.

         57.    By engaging in the foregoing conduct, Mr. Bronder is in violation of the non-

solicitation covenant in the Employment Agreement.

         58.    As a direct and proximate result of Mr. Bronder’s breaches, RelaDyne has

suffered and continues to suffer damages.

         59.    RelaDyne is entitled to an award of any and all damages already caused by Mr.

Bronder’s breaches of his obligations in an amount to be determined and proven at the time of

trial.

         60.    Moreover, because Mr. Bronder’s breach of the non-solicitation covenant

threatens to irreparably harm RelaDyne’s business and goodwill with customers, RelaDyne is

entitled to injunctive relief.

         61.    Mr. Bronder’s own admissions demonstrate that he has acted in bad faith and has

caused RelaDyne unnecessary trouble and expense. RelaDyne is therefore entitled to an award of

its attorneys’ fees and the costs of this litigation under applicable law.

                                       COUNT TWO:
                   (Breach of Contract: Confidentiality and Non-Disclosure)

         62.    RelaDyne repeats and re-alleges each and every allegation set forth above, as if

fully set forth herein.

         63.    Among other duties, the Employment Agreement imposes on Mr. Bronder certain

restrictions with respect to confidentiality and non-disclosure of RelaDyne’s Confidential

Information, as set forth in Paragraph 5.1 of the Employment Agreement.




                                                  19
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 20 of 32 PageID# 20



        64.     The confidentiality and non-disclosure covenant in paragraph 5.1 of the

Employment Agreement is valid and enforceable.

        65.     Mr. Bronder has breached, is in breach, or inevitably will breach the

confidentiality and non-disclosure covenant in paragraph 5.1 of the Employment Agreement.

        66.     Mr. Bronder is actively using RelaDyne’s Confidential Information to solicit the

same RelaDyne customers Mr. Bronder serviced during his employment with RelaDyne, even

bidding in response to the same RFQs from such customers for which RelaDyne is bidding, in an

effort to induce them to do business with Accurate Marine and/or UMFS and not RelaDyne.

        67.     As a direct and proximate result of Mr. Bronder’s breach, RelaDyne has suffered

and continues to suffer damages.

        68.     RelaDyne is entitled to an award of any and all damages already caused by Mr.

Bronder’s breach of the confidentiality and non-disclosure covenant in paragraph 5.1 of the

Employment Agreement, in an amount to be determined and proven at the time of trial.

        69.     Moreover, because Mr. Bronder’s breach of the confidentiality and non-disclosure

covenant threatens to irreparably harm RelaDyne’s business and goodwill with customers,

RelaDyne is entitled to injunctive relief.

        70.     Mr. Bronder’s own admissions demonstrate that he has acted in bad faith and has

caused RelaDyne unnecessary trouble and expense. RelaDyne is therefore entitled to an award of

its attorneys’ fees and the costs of this litigation under applicable law.

                                       COUNT THREE:
                            (Breach of Contract: Return of Property)

        71.     RelaDyne repeats and re-alleges each and every allegation set forth above, as if

fully set forth herein.




                                                  20
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 21 of 32 PageID# 21



       72.     Among other duties, paragraph 5.2 of the Employment Agreement imposes on

Mr. Bronder a duty to return all of RelaDyne’s Confidential Information immediately upon the

termination of his employment and to certify in writing to RelaDyne that he has not retained

originals, copies, or abstracts of any of the Confidential Information.

       73.     Mr. Bronder has not complied with paragraph 5.2 of the Employment Agreement

because he has not certified in writing that he has not retained originals, copies, or abstracts of

any of the Confidential Information.

       74.     RelaDyne has recently learned that Mr. Bronder remains in possession of

RelaDyne’s Confidential Information.

       75.     RelaDyne, on multiple occasions, sought written assurances from Mr. Bronder, as

called for by the Employment Agreement, that he has not retained the Confidential Information.

Mr. Bronder has not provided those written assurances.

       76.     Mr. Bronder’s actions and RelaDyne’s evidence demonstrate that he is in breach

of paragraph 5.2 of the Employment Agreement.

       77.     As a direct and proximate result of Mr. Bronder’s breach, RelaDyne has suffered

and continues to suffer damages.

       78.     RelaDyne is entitled to an award of any and all damages already caused by Mr.

Bronder’s breach of the return of Confidential Information covenant in paragraph 5.2 of the

Employment Agreement, in an amount to be determined and proven at the time of trial.

       79.     Moreover, because Mr. Bronder’s breach of the return of Confidential

Information covenant threatens to irreparably harm RelaDyne’s business and goodwill with

customers, RelaDyne is entitled to injunctive relief.




                                                 21
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 22 of 32 PageID# 22



        80.     Mr. Bronder’s own admissions demonstrate that he has acted in bad faith and has

caused RelaDyne unnecessary trouble and expense. RelaDyne is therefore entitled to an award of

its attorneys’ fees and the costs of this litigation under applicable law.

                                        COUNT FOUR:
                             (Breach of Contract: Non-Competition)

        81.     RelaDyne repeats and re-alleges each and every allegation set forth above as if

fully set forth herein.

        82.     Among other duties, the Employment Agreement imposes on Mr. Bronder certain

restrictions with respect to non-competition with RelaDyne for a period of two (2) years

following his termination of employment, as set forth in paragraph 5.5 of the Employment

Agreement.

        83.     Specifically, the non-competition covenant prohibits Mr. Bronder from directly or

indirectly being employed by, performing services for, or otherwise being associated with any

person or entity engaged in the Business in competition with RelaDyne.

        84.     The non-competition covenant in paragraph 5.5 of the Employment Agreement is

valid and enforceable.

        85.     Mr. Bronder was terminated on January 7, 2020.

        86.     On June 13, 2020, a mere six months later, Mr. Bronder admitted to RelaDyne’s

Director of Finance that he was actively working for one of RelaDyne’s direct competitor.

Document evidence further reveals that Mr. Bronder is actively competing to provide services to

the same RelaDyne customers, including but not limited to the U.S. Navy, for the same bids that

RelaDyne is bidding on, on behalf of Accurate Marine and/or UMFS.

        87.     Based on all of the above conduct, Mr. Bronder is in violation of the non-

competition covenant in paragraph 5.5 of the Employment Agreement.


                                                  22
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 23 of 32 PageID# 23



         88.    As a direct and proximate result of Mr. Bronder’s breaches, RelaDyne has

suffered and continues to suffer damages.

         89.    RelaDyne is entitled to an award of any and all damages already caused by Mr.

Bronder’s breaches of his obligations in an amount to be determined and proven at the time of

trial.

         90.    Moreover, because Mr. Bronder’s breach of the non-competition covenant

threatens to irreparably harm RelaDyne’s business and goodwill with customers, RelaDyne is

entitled to injunctive relief.

         91.    Mr. Bronder’s own admissions demonstrate that he has acted in bad faith and has

caused RelaDyne unnecessary trouble and expense. RelaDyne is therefore entitled to an award of

its attorneys’ fees and the costs of this litigation under applicable law.

                                           COUNT FIVE:
                                 (Federal Defend Trade Secrets Act)

         92.    RelaDyne repeats and re-alleges each and every allegation set forth above, as if

fully set forth herein.

         93.    The Federal Defend Trade Secrets Act (the “DTSA”) forbids threatened and

actual misappropriation of trade secrets “if the trade secret is related to a product or service used

in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1) (as amended).

         94.    Under the DTSA, “trade secret” means “all forms and types of financial, business,

scientific, technical, economic, or engineering information, including patterns, plans,

compilations, program devices, formulas, designs, prototypes, methods, techniques, processes,

procedures, programs, or codes, whether tangible or intangible, and whether or how stored,

compiled, or memorialized physically, electronically, graphically, photographically, or in writing

if, (A) the owner thereof has taken reasonable measures to keep such information secret, and (B)


                                                  23
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 24 of 32 PageID# 24



the information derives independent economic value, actual or potential, from not being

generally known, to and not being readily ascertainable through proper means by, another person

who can obtain economic value from the disclosure or use of the information.” 18 U.S.C. § 1839

(3) (as amended).

       95.     Under the DTSA, “misappropriation” means “(A) acquisition of a trade secret of

another by a person who knows or has reason to know that the trade secret was acquired by

improper means; or (B) disclosure or use of a trade secret of another without express or implied

consent by a person who: (i) used improper means to acquire knowledge of the trade secret; or

(ii) at the time of disclosure or use, knew or had reason to know that the knowledge of the trade

secret was: (I) derived from or through a person who had used improper means to acquire the

trade secret; (II) acquired under circumstances giving rise to a duty to maintain the secrecy of the

trade secret or limit the use of the trade secret; or (III) derived from or through a person who

owed a duty to the person seeking relief to maintain the secrecy of the trade secret or limit the

use of the trade secret; or (iii) before a material change of the position of the person, knew or had

reason to know that (I) the trade secret was a trade secret and (II) knowledge of the trade secret

had been acquired by accident or mistake.” 18 U.S.C. § 1839 (5) (as amended).

       96.     RelaDyne’s Confidential Information constitutes trade secrets, as that term is

defined in the DTSA, related to a product or service used in, or intended for use in, interstate

commerce.

       97.     RelaDyne’s Confidential Information was developed and/or compiled over time

and after the expenditure of significant efforts and monetary sums.

       98.     RelaDyne derives economic value from the fact that its Confidential Information

is not generally known to individuals or entities outside of RelaDyne, including competitors.



                                                 24
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 25 of 32 PageID# 25



        99.    RelaDyne takes reasonable measures to protect the secrecy of such information.

These measures include, but are not limited to, (a) storing the Confidential Information in a

NIST-compliant virtual environment, (b) limiting access to the environment to a limited number

of employees with a business need to know, and (c) entering confidentiality and non-disclosure

agreements with its employees.

        100.   Mr. Bronder acquired RelaDyne’s Confidential Information under circumstances

giving rise to a duty to maintain the secrecy of the trade secrets, which derive value from not

being known or readily ascertainable by those outside of RelaDyne.

        101.   Mr. Bronder knew he had a duty to maintain the secrecy of RelaDyne’s

Confidential Information due, in part, to his acknowledgment under Paragraph 5.1 of the

Employment Agreement, entitled “Confidentiality.”

        102.   During his employment with RelaDyne, Mr. Bronder misappropriated the

Confidential Information, including emailing the Confidential Information to his personal email

without authorization from RelaDyne.

        103.   Mr. Bronder’s position with Accurate Marine, a direct competitor, involves

bidding on the exact same jobs for the exact same customers that Mr. Bronder bid on during his

employment with RelaDyne.

        104.   It is inevitable that Mr. Bronder, in the performance of his duties for Accurate

Marine, has used or disclosed or will use or disclose the RelaDyne Confidential Information to

unfairly compete against RelaDyne to advance the business interests of Accurate Marine and/or

UMFS.

        105.   Mr. Bronder’s actions constitute actual and threatened misappropriation in

violation of the DTSA.



                                              25
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 26 of 32 PageID# 26



        106.      As a result of Mr. Bronder’s willful and malicious misappropriation of

RelaDyne’s trade secrets, RelaDyne has suffered and continues to suffer damages in an amount

to be proven at trial.

        107.      Mr. Bronder’s actions will also continue to cause irreparable harm and damages

to RelaDyne, its Confidential Information, and its goodwill with its customers, if Mr. Bronder is

not restrained.

        108.      In addition to equitable relief, RelaDyne is entitled to recover actual damages

from Mr. Bronder, as well as its attorneys’ fees.



                                          COUNT SIX:
                               (Virginia Uniform Trade Secrets Act)

        109.      RelaDyne repeats and re-alleges each and every allegation set forth above, as if

fully set forth herein.

        110.      The Virginia Uniform Trade Secrets Act (“VUTSA”) forbids threatened and

actual misappropriation of trade secrets. See Va. Code § 59.1-336 et seq.

        111.      The Confidential Information constitutes RelaDyne’s “trade secrets,” as that term

is defined in Va. Code § 59.1-336. RelaDyne derives independent economic value from the

Confidential Information not being generally known to, and not being readily ascertainable by

proper means by, other persons who can obtain economic value from their disclosure or use. The

Confidential Information is the subject of reasonable efforts to maintain its secrecy.

        112.      Mr. Bronder misappropriated the Confidential Information by acquisition, use,

and/or disclosure where Mr. Bronder knew or had reason to know that he acquired the

Confidential Information by “improper means” as that term is defined in Va. Code § 59.1-336.




                                                 26
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 27 of 32 PageID# 27



        113.    Mr. Bronder further misappropriated the Confidential Information by acquisition,

use, and/or disclosure where Mr. Bronder knew or had reason to know that his knowledge of the

trade secrets was acquired under circumstances giving rise to a duty to maintain secrecy and

limit use, within the meaning of Va. Code § 59.1-336.

        114.    Mr. Bronder’s actions constitute actual or threatened misappropriation which will

cause RelaDyne irreparable harm unless enjoined pursuant to Va. Code § 59.1-337.

        115.    RelaDyne has suffered and will continue to suffer actual damages caused by Mr.

Bronder’s misappropriation of its trade secrets, and Mr. Bronder has been unjustly enriched by

his misappropriation of RelaDyne’s trade secrets.

        116.    Mr. Bronder’s misappropriation of RelaDyne’s trade secrets was willful and

malicious, entitling RelaDyne to an award of exemplary damages in an amount authorized by

Va. Code § 59.1-338(B).

        117.    Pursuant to Va. Code § 59.1-338.1, RelaDyne is entitled to an award of its

attorneys’ fees and costs incurred in this action because Mr. Bronder has willfully and

maliciously misappropriated RelaDyne’s trade secrets.

                                      COUNT SEVEN:
                               (Virginia Computer Crimes Act)

        118.    RelaDyne repeats and re-alleges each and every allegation set forth above, as if

fully set forth herein.

        119.    The Virginia Computer Crimes Act (“VCCA”) authorizes civil remedies for use

of a computer or computer network to convert and/or make unauthorized copies of the property

of another. See Va. Code § 18.2-152.1 et seq.

        120.    RelaDyne’s computer and computer systems constitute a “computer” as that term

is defined by Va. Code § 18.2-152.2.


                                                27
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 28 of 32 PageID# 28



        121.    RelaDyne’s computers, computer terminals, servers, and related devices and

software constitute a “computer network” as that term is defined by Va. Code § 18.2-152.2.

        122.    Mr. Bronder’s use of RelaDyne’s computers and computer networks to obtain

Confidential Information of RelaDyne was “without authority,” as that term is defined by Va.

Code § 18.2-152.2.

        123.    Mr. Bronder used RelaDyne’s computers and computer networks with knowledge

that such use was without authority, and with the intention of taking or appropriating the

property of RelaDyne, in violation of Va. Code § 18.2-152.1 et seq.

        124.    Mr. Bronder used RelaDyne’s computers and computer networks with knowledge

that such use was without authority, and with the intention of converting RelaDyne’s property to

his own use in violation of Va. Code § 18.2-152.3.

        125.    Mr. Bronder used RelaDyne’s computers and computer networks with knowledge

that such use was without authority, and with the intention of making an unauthorized copy of

the Confidential Information, in violation of Va. Code § 18.2-152.4(6).

        126.    RelaDyne has been injured by reason of Mr. Bronder’s violations of Va. Code §

18.2-152.1 et seq., and is entitled to an award of damages and costs of suit against Mr. Bronder

in an amount to be determined at trial, as authorized by Va. Code § 18.2-152.12.

                                     COUNT EIGHT:
                               (Computer Fraud and Abuse Act)

        127.    RelaDyne repeats and re-alleges each and every allegation set forth above, as if

fully set forth herein.

        128.    The federal Computer Fraud and Abuse Act (“CFAA”) prohibits unauthorized

access of a protected computer with intend to defraud and obtain anything of value. See 18

U.S.C. § 1030 et seq.


                                               28
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 29 of 32 PageID# 29



       129.    RelaDyne’s computers and computer systems constitute a “protected computer”

as that term is defined in 18 U.S.C. § 1030.

       130.    Mr. Bronder repeatedly and intentionally accessed a protected computer

belonging to RelaDyne without authorization and/or in excess of his authorization going at least

as far back as 2015.

       131.    Mr. Bronder’s conduct resulted in his fraudulently obtaining RelaDyne’s

Confidential Information from a protected computer.

       132.    As a direct and proximate result of Mr. Bronder’s intentional and fraudulent

conduct, RelaDyne has suffered damages exceeding $5,000. RelaDyne’s losses include costs

associated with the internal investigation of Mr. Bronder’s conduct and attorneys’ fees.

              VI.      PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

       133.    Mr. Bronder is actively breaching his contractual and legal obligations to

RelaDyne by servicing and soliciting competitive services with RelaDyne’s customers and

misappropriating RelaDyne’s Confidential Information. There is a very real, actual, and

imminent threat that Mr. Bronder will continue to injure RelaDyne irreparably if an injunction is

not entered enforcing Mr. Bronder’s contractual and legal obligations to RelaDyne.

       134.    Mr. Bronder is actively communicating with and soliciting RelaDyne’s customers

on behalf of Accurate Marine and/or UMFS. Mr. Bronder’s activities include acting as the point

person in the bidding process on Requests for Quotation in competition with RelaDyne.

       135.    RelaDyne has suffered irreparable harm as a result of Mr. Bronder’s breaches of

his contractual and legal obligations.




                                               29
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 30 of 32 PageID# 30



       136.    Such continuing injury cannot be quantified or remedied through monetary

damages because it includes not only the loss of business, but also the loss of goodwill and

confidentiality of the Confidential Information and therefore the value in that secrecy.

       137.    If not restrained, Mr. Bronder’s actions will continue to cause irreparable harm

and damages to RelaDyne.

       138.    Based on the foregoing factual allegations, RelaDyne seeks a temporary

restraining order and preliminary and permanent injunction enjoining and restraining Mr.

Bronder, and all those in active concert and participation with him, from :(a) using in any

manner, or otherwise disclosing to any third party, any and all information in his possession,

custody, or control which Mr. Bronder received, took, obtained, or retained from RelaDyne; and

(b) violating his restrictive covenants in the Employment Agreement, namely his non-solicitation

of customers, non-solicitation of employees, non-competition, and non-disclosure covenants.

                                  VII.    PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs pray for judgment against Mr. Bronder as follows:

       1.      That Mr. Bronder, and all those in active concert and participation with him, be

temporarily restrained and preliminarily and permanently enjoined from further violations of the

non-solicitation of customers, non-solicitation of employees, and non-competition restrictive

covenants in the Employment Agreement;

       2.      That Mr. Bronder, and all those in active concert or participation with him, be

temporarily restrained and preliminary and permanently enjoined from further use or disclosure

of RelaDyne’s Confidential Information;

       3.      For an order requiring Mr. Bronder to return to RelaDyne, and make no use of, all

property and information belonging to RelaDyne, including the Confidential Information;



                                                30
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 31 of 32 PageID# 31



       4.        That RelaDyne be awarded a judgment against Mr. Bronder in an amount to be

determined and proved at the time of trial;

       5.        For an award of RelaDyne’s reasonable attorneys’ fees and expenses of litigation

incurred in pursing this Complaint;

       6.        That RelaDyne be awarded its costs of suit and an assessment of interest,

including prejudgment interest; and

       7.        For such other relief as this Court deems just, proper and equitable under the

circumstances.

       Dated this 20th day of July, 2020.

                                                     Respectfully submitted,

                                                     FOLEY & LARDNER LLP

                                                     By     /s/ Michael J. Lockerby
                                                            Michael J. Lockerby

Michael J. Lockerby (VSB No. 24003)
FOLEY & LARDNER LLP
Washington Harbour
3000 K. Street, N.W., Sixth Floor
Washington, D.C. 20007-5143
(202) 672-5300 (phone)
(202) 672-5399 (fax)

Cristina Portela Solomon (pro hac vice motion pending)
Michael F. Ryan (pro hac vice motion pending)
FOLEY & LARDNER LLP
1000 Louisiana Street, Suite 2000
Houston, Texas 77002
(713) 276-5500 (phone)
(713) 276-5555 (fax)

Counsel for Plaintiffs, RelaDyne Reliability Services Inc. f/k/a
CIRCOR Reliability Services Company, and Clarus Fluid Intelligence, LLC




                                                31
Case 2:20-cv-00377-AWA-LRL Document 1 Filed 07/20/20 Page 32 of 32 PageID# 32
